775 N.W.2d 773 (2009)
MARILYN FROLING REVOCABLE LIVING TRUST, Plaintiff-Appellant,
v.
BLOOMFIELD HILLS COUNTRY CLUB, Donald Dreyfuss, Elisa Dreyfuss, Mary D. Bright Trust, Nancy R. Vlasic Revocable Living Trust, John Rakolta, Jr., Terry Rakolta, and Thomas Varbedian, Defendants, and
Alan Kiriluk, Marilynne Kiriluk, Roger B. Smith, Barbara Smith, Gregg Williams, Cindi Williams, and City of Bloomfield Hills, Defendants-Appellees.
Docket No. 138932. COA No. 275580.
Supreme Court of Michigan.
December 21, 2009.


*774 Order
On order of the Court, the motion for reconsideration of this Court's September 23, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH, J., would grant the motion for reconsideration.